Opinion issued December 3, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00284-CV
                         ———————————
                      LATRICE HARRIS, Appellant
                                     V.
     HIGHLAND KNOLLS COMMUNITY ASSOCIATION, Appellee



            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                       Trial Court Case No. 908487



                       MEMORANDUM OPINION

     Appellant, Latrice Harris, attempts to appeal from the trial court’s final

agreed judgment signed on April 8, 2008. Appellee, Highland Knolls Community
Association, has filed a motion to dismiss the appeal for want of jurisdiction. We

grant the motion and dismiss the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party files a motion for new trial, motion to modify the

judgment, or motion to reinstate. Id.; see TEX. R. CIV. P. 329b(a), (g). The time to

file a notice of appeal also may be extended if, within fifteen days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. And a motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by rule 26.1, but within the fifteen-day extension period provided by

rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997).

      Here, the trial court signed an agreed final judgment on April 8, 2008. The

clerk’s record filed in this Court does not reflect that appellant filed a

post-judgment motion or a request for findings of fact and conclusions of law,

which would have extended the time to file a notice of appeal. Accordingly,

Harris’s notice of appeal was due by May 8, 2008, or by May 23, 2008, with a




                                           2
fifteen-day extension. See TEX. R. APP. P. 26.1(a), 26.3; Verburgt, 959 S.W.2d at

617. Harris untimely filed her notice of appeal on March 25, 2015.

      Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1. Accordingly, we grant Highland Knolls’s motion

and dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We

dismiss any other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.




                                         3